Citation Nr: 0804140	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for a mental disorder, variously 
diagnosed as paranoid schizophrenia and bipolar disorder.  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  
 

REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1995 to November 
1997.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and May 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.      

The Board remanded this matter for further development in 
December 2004 and December 2006.  


FINDINGS OF FACT

1.	The veteran's mental disorder is not related to service.  

2.	The medical evidence of record indicates that the 
veteran's service-connected disabilities have not rendered 
him unemployable under VA guidelines.  


CONCLUSIONS OF LAW

1.	A mental disorder was not incurred in or aggravated by 
active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

2.	The schedular criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a mental 
disorder, and is claiming entitlement to a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here letters from 
VA dated in November 2001, February 2004, December 2004, and 
February 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the veteran of the elements that comprise his claims 
and of the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And VA provided 
notification to the veteran prior to the initial 
adjudications of his claims in March 2002 and May 2007.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
With regard to the service connection claim here, VA did not 
provide the veteran with notice on disability evaluations and 
effective dates until February 2007, after the initial 
adjudication in March 2002.  See Dingess/Hartman, supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran is rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied.  So no evaluation or 
effective date will be assigned.  As such, the veteran will 
not be negatively affected by the untimely notice.  In sum, 
the Board finds that VA satisfied VCAA notification 
requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  

Moreover, the RO provided the veteran with compensation 
examination for his service connection claim.  In September 
2005, a VA examiner examined the veteran and rendered a 
report in which he diagnosed the veteran with schizophrenia.  
In a January 2006 addendum report, issued following review of 
the claims file, this examiner stated that it was unlikely 
that the veteran's service related to his mental illness.  
Then, pursuant to a December 2006 Board remand requesting 
that additional medical evidence be reviewed, another VA 
physician (who reviewed the claims file but did not examine 
the veteran) stated in a July 2007 report that it was 
unlikely that service related to the veteran's mental 
illness.  

In an October 2006 statement to the RO, the veteran's 
representative argues that VA failed to satisfy its duty to 
assist with medical examination.  38 U.S.C.A. § 5103A.  The 
representative raises the following alleged defects - first, 
he states that the July 2007 examiner did not clearly 
indicate that he reviewed the additional evidence of record, 
and thereby suggests that the July 2007 examiner failed to 
review the evidence of record subject to the December 2006 
remand; second, that neither VA examiner considered evidence 
of the veteran's symptomatology in rendering their opinions; 
third, that the July 2007 examiner did not review the several 
lay statements of record; and fourth, that the RO failed to 
comply with the December 2006 remand, and that this matter 
should therefore be remanded again.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board has reviewed closely the representative's 
contentions.  And the Board has reviewed closely the VA 
medical reports to which he refers.  Based on this review, 
the Board disagrees with the representative's arguments, and 
finds remand unnecessary here.  

The Board remanded this matter in December 2006 for retrieval 
of additional private medical records, and for another report 
and opinion following review of these records.  The Board 
directed the RO to return the claims file to the September 
2005 VA compensation examiner for review of the additional 
evidence, and issuance of an additional report.  The Board 
stated that, if that examiner is not available, the claims 
file should be submitted to another VA physician for a 
report.  The remand did not direct the RO to conduct an 
additional examination in the event the September 2005 
examiner was unavailable.  

As indicated, the September 2005 VA examiner was not 
available to render a supplemental report and opinion.  So 
the RO submitted the claims file to a different VA physician.  
Before doing so, the RO added the additional private medical 
records to the claims file in March 2007.  In July 2007, the 
different VA physician stated that he reviewed the claims 
file, and found service and mental illness likely unrelated.  
In his opinion, he stated that he found no "additional" 
medical evidence in the private records that would cause him 
to disagree with the September 2005 examiner's January 2006 
opinion that the veteran's mental disorder did not have its 
onset in service, or within one year of discharge from 
service.  

As such, the Board disagrees with the representative's 
arguments that the July 2007 VA physician did not review the 
additional private medical evidence of record (again, 
received in March 2007), or that he did not review the lay 
statements of record.  In fact, in his report, he stated that 
he reviewed "those records (referring to the private 
records) as well as the full C-file[.]"  

The Board also finds unpersuasive the representative's 
assertion that, in rendering their reports, the VA examiners 
did not sufficiently consider the veteran's symptomatology.  
The September 2005 examiner discussed at length the veteran's 
mental illness, to include discussion of the veteran's 
hallucinations and panic attacks, his orientation, his 
cognition, his thought processing, and his mood.  In his 
January 2006 addendum opinion, this examiner addressed the 
veteran's schizophrenia, and his hallucinations.  Moreover, 
the July 2007 examiner is a psychologist.  And in his report, 
he noted the veteran's schizophrenia and bipolar disorder.  
So the Board finds unwarranted the representative's doubts 
regarding the thoroughness of the medical opinions here.  

In sum, the Board finds that VA complied with the Board's 
remand instructions.  See Stegall, supra.  VA satisfied its 
duty to assist here.  

The facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claim for Service Connection

The veteran claims that his service caused him to develop a 
mental disorder.  Specifically, he maintains that a car 
accident he experienced in 1996, which is evidenced by 
service medical records, caused him depression that led to 
schizophrenia and bipolar disorder.  

In March 2002, the RO denied the veteran's claim.  The 
veteran appealed this decision to the Board in March 2003.  
For the reasons set forth below, the Board agrees with that 
decision, and finds service connection unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2007).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In this matter, the record clearly demonstrates that the 
veteran has a current mental disorder.  Private and VA 
medical records dated since October 2000 evidence diagnoses 
of paranoid schizophrenia and bipolar disorder.  And a recent 
VA compensation examination report dated in July 2007 notes 
diagnoses of schizophrenia and bipolar disorder.  See 
38 C.F.R. § 3.303.      

As to whether these disorders relate to service, the Board 
notes that it must address three theories of entitlement to 
service connection here - direct service connection (see 
38 C.F.R. § 3.303), presumptive service connection (see 
38 C.F.R. §§ 3.307, 3.309), and secondary service connection 
(see 38 C.F.R. § 3.310).  The Board will address each of 
these theories of entitlement separately below.  

	Direct Service Connection Under 38 C.F.R. § 3.303

In general, to establish direct service connection, a 
claimant must submit medical evidence of a current 
disability, medical evidence of in-service incurrence of an 
injury or disease, and medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As noted, the evidence demonstrates that the veteran 
currently has a mental disorder.  Moreover, the evidence 
indicates that the veteran experienced symptomatology 
indicative of a mental disorder while in service.  A service 
medical record dated in May 1996 notes an assessment of 
possible panic attack.  As the record shows a current 
disorder, and indicates in-service symptomatology related to 
a mental disorder (see 38 U.S.C.A. § 5107(b)), the Board 
finds the first and second elements of Pond established.  
Pond, 12 Vet. App. at 346.    

But the Board finds service connection unwarranted here as 
the medical evidence of record preponderates against the 
veteran's claim that service relates to his current mental 
disorders.  Alemany v. Brown, 9 Vet. App. 518 (1996).       

The record contains two medical opinions addressing the issue 
of nexus between the veteran's psychiatric disorders and his 
service.  One examiner, a VA specialist who examined the 
veteran in September 2005, stated in a January 2006 addendum 
opinion that the veteran's mental disorders were likely 
unrelated to service.  The other examiner, a VA examiner who 
reviewed the claims file pursuant to the December 2006 
remand, stated in July 2007 that his review of the record led 
him to conclude that, as found in January 2006, the veteran's 
mental disorders were likely unrelated to service, to include 
the veteran's car accident.  

Based on the unchallenged January 2006 and July 2007 VA 
opinions, the Board finds the preponderance of the medical 
evidence against the veteran's claim that service relates to 
his current mental disorders.  Pond, 12 Vet. App. at 346.  So 
the third element of Pond is unestablished here.  Direct 
service connection is not warranted in this matter therefore.    

	Presumptive Service Connection Based on 38 C.F.R. 
§§ 3.307, 3.309 

Under 38 C.F.R. §§ 3.307, 3.309, a psychiatric disorder may 
be presumed service connected if it manifests within one year 
of discharge from service.  The Board finds such a 
presumption unwarranted here because the earliest evidence of 
the veteran's mental disorder is dated in October 2000, 
almost three years following his discharge from active 
service in November 1997.  As October 2000 is beyond the 
presumptive 12-month period following discharge, presumptive 
service connection for a mental disorder would not be 
warranted under 38 C.F.R. §§ 3.307, 3.309.  

	Secondary Service Connection Based on 38 C.F.R. § 3.310

The veteran has been service connected for low back and left 
foot disorders.  So the Board will review whether these 
disorders relate to the veteran's mental disorders.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The two VA examiners noted earlier addressed this theory of 
entitlement.  Both examiners found the veteran's mental 
disorders unrelated to his service-connected disorders.  As 
these opinions are unchallenged in the record, the Board 
finds service connection on a secondary basis unwarranted.  
38 C.F.R. § 3.310(a).    

Hence, service connection is unwarranted for mental 
disorders, variously claimed as paranoid schizophrenia and 
bipolar disorder.  These disorders cannot be presumptively 
service connected, directly service connected based on in-
service incurrence, or secondarily service connected based on 
the service-connected orthopedic disorders.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's 
statements, and has reviewed the many lay statements of 
record from the veteran's friends, relatives, and fellow 
former Marines.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

III.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  In the May 2007 
rating decision on appeal, the RO denied the veteran's claim.  
The Board agrees with that decision.    

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the veteran is service connected for a low 
back disorder at 20 percent disabling, and a left foot 
disorder at 0 percent disabling.  The veteran is not eligible 
for a TDIU because, of his service-connected disorders, the 
highest rated disability evaluation is 20 percent.  His TDIU 
claim therefore falls short of the requisite 40 percent 
threshold noted under 38 C.F.R. § 4.16.  See also 38 C.F.R. § 
4.25.  Hence, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  The benefit-of-the-doubt rule 
does not apply here.  38 U.S.C.A. § 5107(b).  

Finally, the Board notes that there is no indication in the 
record that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

	(CONTINUED ON NEXT PAGE)







ORDER

1.	Service connection for a mental disorder, variously 
diagnosed as paranoid schizophrenia and bipolar disorder, is 
denied.    

2.	Entitlement to a total disability rating based on 
individual unemployability is denied.   
 


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


